DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/22 has been entered.
 
The response filed 7/22/22 has been considered and entered.  Clams 1-30,36 and 37 have been canceled.  Claims 31-35 and 38-75 remain in the application claims 42-72 having been withdrawn from prosecution as being directed toward non-elected claims.  Hence claims 31-35,38-41 and 73-75 remain in the application for prosecution thereof.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In light of the amendment filed 7/7/22, the 35 USC 1112 rejection has been withdrawn.  

Claim Rejections - 35 USC § 103
Claims 31-35,38-41 and 73-75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burdis et al. (7,372,610) in combination with Burdis et al. (2007/0097481) (a) alone or (b) in combination with Lee et al. (2004/01580867).
Burdis et al. (7,372,610) teaches electrochromic devices and methods whereby a stack of layers is applied to a substrate (34) including transparent conductive layer (26), electrochromic layer (30), ion conducting layer (32), counter electrode layer (28) and second transparent conductive layer (24) (Fig. 3, col. 2, lines 58-62 and col. 5, lines 55-65).  Burdis et al. (7,372,610) also teaches forming an anti-reflective layer on the conductive layers (26) and/or (24) (col. 6, lines 30-33).
Burdis et al. (7,372,610) fails to teach the counter electrode to comprise both tantalum and tungsten as dopants in the nickel oxide layer.
(a)Burdis et al. (2007/0097481) teaches electrochromic device whereby the counter electrode can comprise a metal oxide such as nickel oxide with dopants including tungsten and tantalum [0070]. 
Therefore, it would have been obvious for one skilled in the art before the invention thereof to have modified Burdis et al. (7,372,610) electrochromic device to include a counter electrode having both tantalum and tungsten as evidenced by Burdis et al. (2007/0097481) with the expectation of achieving similar success as both are known to be used as dopant for the counter electrode layer.
(b) Lee et al. (2004/01580867) teaches counter electrode having tantalum as a dopant in the nickel oxide (abstract).
Therefore, it would have been obvious for one skilled in the art before the invention thereof to have modified Burdis et al. (7,372,610) in combination with Burdis et al. (2007/0097481) electrochromic device to include a tungsten doped nickel oxide counter electrode to further include tantalum as evidenced by Lee et al. (2004/01580867) with the expectation of achieving improved counter electrode layer regarding broadband optical, ionic species and coloration efficiency.
Regarding claim 31, the Examiner takes the position that ion conducting and ion conductor are interchangeable and would produce a desired layer for electrochromic devices.
Regarding claim 32, Burdis et al. (7,372,610) teaches the anti-reflective layer to be an oxide or nitride (col. 6, lines 30-33).
Regarding claims 33-35, Burdis et al. (7,372,610) teaches the electrochromic layer to comprise a tungsten oxide-based material which can be doped with molybdenum, vanadium, titanium, lithium, sodium, potassium (col. 6, line 57 – col. 7, line 10).
Regarding claim 39, Burdis et al. (7,372,610) teaches the first and second conductive layers (26/24) are oxide materials and metal materials (col. 6, lines 14-33).
Regarding claim 41, Burdis et al. (7,372,610) teaches forming protecting the substrate with a coating (45-51) which would meet the claimed hermetic sealing layer (col. 8, lines 47-56).
Regarding claim 73, Burdis et al. (7,372,610) teaches anti-reflective layer to be disposed on the second transparent conductive electrode (col. 6, lines 30-33).
Regarding claim 74, Burdis et al. (7,372,610) teaches first conductive layer can be transparent conductive layer (col. 6, lines 14-22).
Regarding claim 75, Lee et al. (2004/0150867) teaches an electrochromic counter electrode which is of amorphous state including a nickel oxide doped with tantalum (abstract).  

Response to Amendment
Applicant’s arguments with respect to claims 31-35,38-41 and 73-75 have been considered but are not found persuasive.

Applicant argued the only way to produce the claimed device would be improper hindsight as the references teach doping with tantalum or tungsten and forming a binary oxide and not a tertiary oxide.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In addition, as Applicant has pointed out Burdis teaches a counter electrode layer including a metal oxide and a second transition metal doped therein [0070].  It is noted that Burdis teaches that the mixed metal oxide can include “mixtures of the oxides”, i.e. more than one metal of the first group which includes tantalum and tungsten eventhough this is not one recited.  Hence, the Examiner maintains his position that Burdis is suggestive of a counter electrode layer having both tungsten and tantalum contrary to Applicants assertion.  Furthermore, The Examiner has also applied Kurman et al. (2010/0079844) who teaches counter electrode having ternary oxide including tungsten, tantalum and nickel oxide [0037].

Applicant argued Kurman taught ternary alloys and not dopants.
Lee et al. (2004/01580867) teaches adding tantalum to nickel oxide while Burdis teaches adding tungsten to nickel oxide.  Hence, one skilled in the art would have been suggested to incorporate each tungsten and tantalum for their claimed advantages.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715